Exhibit 10(a)

THIRD AMENDMENT TO THE
INTEGRATED METAL TECHNOLOGY, INC.
BARGAINING UNIT RETIREMENT PLAN
(October 1, 2001 Restatement)

        THIS THIRD AMENDMENT to the October 1, 2001 Restatement of the
Integrated Metal Technology, Inc. Bargaining Unit Retirement Plan (the “Plan”)
is adopted by Integrated Metal Technology, Inc. (the “Employer”) with reference
to the following:

        A.        The Employer and its predecessors have maintained the Plan
since October 1, 1966 to provide retirement benefits to Employees who are in the
bargaining unit represented by Local 6-0410 of the Paper, Allied Industrial,
Chemical and Energy Workers International Union, AFL-CIO, Canadian Labour
Congress (the “Union”); and


        B.        The Employer wishes to amend the Plan further to provide for
the increases negotiated by the Employer and the Union.


NOW, THEREFORE, the Plan is amended as follows:


        1.              Section 5.2(a) is amended in its entirety to read as
follows:


                (a)        General Rule. The monthly pension benefit payable for
life to a Participant who is entitled to a Normal Retirement Benefit shall be an
amount equal to the Participant’s Years of Credited Service multiplied by the
applicable benefit rate determined from the following table:


          Participant's Date of Retirement Benefit Rate          
          October 1, 1976 - September 30, 1978   $ 5.50             October 1,
1978 - September 30, 1979   $ 6.00             October 1, 1979 - September 30,
1980   $ 6.50             October 1, 1980 - September 30, 1982   $ 7.00  
          October 1, 1982 - September 30, 1983   $ 7.50             October 1,
1983 = September 30, 1985   $ 8.00             October 1, 1985 - September 30,
1986   $ 8.50             October 1, 1986 - September 30, 1987   $ 9.25  
          October 1, 1987 - December 14, 1990   $ 10.00             December 15,
1990 - December 14, 1991   $ 11.00             December 15, 1991 - December 14,
1992   $ 12.00             December 15, 1992 - December 15, 1993   $ 13.00  
          December 16, 1993 - December 15,1994   $ 16.00             December
16, 1994 - December 15, 1995   $ 18.00             December 16, 1995 - December
15, 2001   $ 21.00             December 16, 2001 - December 14, 2002   $ 23.00  
          December 15, 2002 - December 20, 2003   $ 24.00             December
21, 2003 - January 14, 2005   $ 25.00             January 15, 2005 - December
18, 2005   $ 27.00             December 19, 2005 - December 17, 2006   $ 29.00  
          December 18, 2006 -- December 15, 2007   $ 31.00             December
16, 2007 - December 15, 2008   $ 32.00             December 16, 2008 - December
15, 2009   $ 33.00             On or After December 16, 2009   $ 34.00  

--------------------------------------------------------------------------------



        2.              This Amendment will be effective as of December 16, 2007


        IN WITNESS WHEREOF, the Employer has caused this Third Amendment to be
executed this ___ day of ______________, 2008.

               INTEGRATED METAL TECHNOLOGY, INC.


               By
                     ——————————————
               Its
                     ——————————————
